DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/636,640 filed 02/05/2020
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobeck (EP 2014/0718320).

1: Kobeck discloses a method for mounting an inner support beam of a container, comprising: fixing a bottom support beam 7 and a back support beam 5a,b to a container body 3 in a reusable and detachable manner; supporting the bottom support beam on a floor of the container body, and supporting the back support beam on a side wall corrugated plate of the container body (fig. 13).

It is noted that although not shown, the cross beams are capable of existing on the floor of the container and would be obvious to one having ordinary skill in the art to arrange (rearrange) the cross beam to be supported by the bottom since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

2: Kobeck discloses the method for mounting the inner support beam of the container according to claim 1, wherein,

the back support beam 5a,b is supported in a groove of the side wall corrugated plate (fig. 1);

a top end of the back support beam is connected to the side wall corrugated plate in the reusable and detachable manner, an end of the bottom support beam is jointed to a bottom end of the back support beam in the reusable and detachable manner and in a manner of at least restricting a movement of the bottom end of the back support beam in a direction away from the side wall corrugated plate (abstract).

3: Kobeck discloses the method for mounting the inner support beam of the container according to claim 1 wherein,

the back support beam comprises a main beam 11 facing an interior of the container body and a plurality of support members 9a,b connected behind the main beam, the plurality of support 

5: Kobeck discloses a container, comprising a container body 3, a bottom support beam 7 and a back support beam 5a,b, wherein, the container body comprises a floor and a side wall corrugated plate, wherein, the bottom support beam and the back support beam are fixed to the container body in a reusable and detachable manner, the bottom support beam is supported, and the back support beam is supported on the side wall corrugated plate of the container body (abstract; fig. 12).

It is noted that although not shown, the cross beams are capable of existing on the floor of the container and would be obvious to one having ordinary skill in the art to arrange (rearrange) the cross beam to be supported by the bottom since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

6: Kobeck discloses the container according to claim 5, wherein the back support beam 5a,b is supported in a groove of the side wall corrugated plate (fig. 1);

a top end 15 of the back support beam is connected to the side wall corrugated plate 3 in the reusable anti-detachable manner, an end of the bottom support beam is jointed to a bottom end of the back support beam in a reusable and detaehable manner and in a manner of at least restricting a movement of the bottom end of the back support beam in a direction away from the side wall corrugated plate (fig. 2).

9: Kobeck discloses the container according to claim 6, wherein, the end of the bottom support beam is clamped on the bottom end of the back support beam (fig. 2).

.


Allowable Subject Matter
Claims 4, 7, 8, 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735